Citation Nr: 0630448	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959, and from December 1960 until his retirement 
in January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation for it.  The veteran has disagreed 
with the assigned rating.  The veteran testified at a hearing 
before the undersigned at the San Antonio (i.e., travel Board 
hearing) in February 2006.  


FINDING OF FACT

The most recent VA audiometric examination demonstrated that 
the veteran has Level I hearing in his right ear, and Level 
III hearing in his left ear.


CONCLUSION OF LAW

An initial compensable evaluation for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The veteran's claim for service connection for bilateral 
hearing loss was granted by the June 2003 rating decision on 
appeal.  The veteran's filing of a notice of disagreement as 
to the disability rating assigned did not trigger any 
additional § 5103 notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 
7105, and regulatory duties under 38 C.F.R. § 3.101.  As 
such, VA satisfied its duty to notify by means of a statement 
of the case, which set forth the relevant diagnostic criteria 
for rating the disability at issue.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an initial compensable rating for his service-
connected bilateral hearing loss, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains 
statements submitted on the veteran's behalf, VA medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has reviewed the veteran's statements as 
well as the medical reports, but finds nothing to suggest 
that there is any outstanding evidence pertinent to the 
claim.  The veteran testified that he had not sought any 
recent testing for his hearing since being evaluated by VA.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  

Legal criteria and analysis

Under the applicable criteria, VA disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted for bilateral hearing loss, 
the Board must evaluate the relevant evidence since the 
effective date of the award; the Board may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The assignment of disability ratings 
for service-connected hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

In this case, the results of VA audiometric examinations 
conducted in May 2003 and December 2005 do not demonstrate 
that a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability at any 
time during the initial rating period.  The veteran testified 
in February 2006 that his hearing loss had not changed much 
since about 1968 when he had an extended period of flight 
deck duty.  Under the criteria set forth in the Rating 
Schedule, the test results on the May 2003 examination 
establish that the veteran has Level I hearing in each ear.  
The more recent test findings reveal that the veteran has 
Level I hearing in the right ear, and Level III hearing in 
the left ear.  Although these results suggest some change in 
the left ear, the findings nonetheless correspond to a 
noncompensable or 0 percent evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

The evidence supporting the veteran's claim consists of his 
statements and testimony, and statements from his daughter 
and a supervisor regarding the long-standing presence of his 
hearing loss.  In part, the veteran testified that he was 
still getting used to wearing hearing aids, and especially 
had difficulty hearing in situations where there was 
background noise.  The audiometric findings on VA examination 
are the approved method for rating hearing loss for VA 
compensation purposes and are intended to provide a uniform 
method to evaluate hearing loss disabilities.  The Board has 
no discretion in the application of the audiometric test 
results.  The Board appreciates the veteran's lengthy 
military service and as discussed at the hearing, he is 
entitled at any time to apply to the RO to reopen his 
compensation claim in the event his hearing disability 
increases in severity.  Based on the current record, however, 
the preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
CHARLES E.HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


